NO. 07-03-0196-CV

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                      JUNE 20, 2003
                             ______________________________

                                      BETTY ANN NEWBY,

                                                              Appellant

                                                  v.

                  BRIAN SHINALL d/b/a REAL ESTATE CONCEPTS and
                              THE CITY OF BORGER,

                                                  Appellees
                          _________________________________

              FROM THE 181st JUDICIAL DISTRICT OF POTTER COUNTY;

                    NO. 90,696-B; HON. JOHN B. BOARD, PRESIDING
                          _______________________________

                                            DISMISSAL

                          _________________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.*

       Before the court is an appeal initiated by Betty Ann Newby (Newby) from an order

consolidating Cause No. 90,696-B, pending in the 181st Judicial District, Potter County,

with Cause No. 35,167, pending in the 84th Judicial District, Hutchinson County. Via letter



       *
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov’t
Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
dated June 2, 2003, we directed Newby to explain to the court, by June 12, 2003, why we

had jurisdiction over the appeal. To date, the court has received no reply from her. We

dismiss for want of jurisdiction.

        It is clear that the order consolidating the two proceedings is interlocutory. Simply

put, it did and does not dispose of all the parties to and claims asserted in the causes that

were consolidated. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001)

(stating that an order or judgment is final when it disposes of all parties and claims).

Furthermore, the record before us does not illustrate that an order, decree, or judgment

has been executed that does so.

        Next, our jurisdiction over an appeal from an interlocutory order exists only insofar

as it is specifically authorized by statute. Rio Grande Valley Gas Co. v. City of Pharr, 962
S.W.2d 631, 637 (Tex. App.–Corpus Christi 1997, pet. dism’d w.o.j.). However, we have

been cited to and found no statute which permits one to appeal an interlocutory order

consolidating two cases into one.1 Thus, we have no jurisdiction over this interlocutory

appeal and dismiss it for want of jurisdiction.



                                                            Per Curiam



        1
          We note that Newby stated, in her notice of appeal, that she was also appealing the trial court’s
“decision . . . to dismiss the Hearing on plaintiff’s temporary restraining order . . . .” Though the record
illustrates that the trial court convened a hearing to determine whether it should issue a temporary injunction,
the request for such an injunction was neither granted nor denied. This is so because not all parties had
received notice of the proceeding, and Newby herself informed the court of this. Thus, §51.014(a)(4) of the
Texas Civil Practice and Remedies Code (permitting an interlocutory appeal from an order granting or
refusing to grant a temporary injunction) is not implicated. Nor does any other part of §51.014 allow one to
appeal a trial court’s decision to postpone a hearing on one’s application for a temporary injunction when the
trial court has neither granted or refused the application.

                                                       2
3